DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0212550 A1 (Imazeki).
	Imazeki discloses, referring primarily to figures 1, 5, and 6, a circuit board, comprising a circuit board body (20) and at least one via apparatus (V) provided on the circuit board body, wherein the via apparatus comprises a via (VA) formed on the circuit board body, a via pad (R1) surrounding the via and separately provided from the via, and an electrical conductor (R2) electrically connecting the via pad with the via [claim 1], wherein the via pad is a ring-shaped pad provided around the via [claim 2], wherein the ring-shaped pad is a circular ring-shaped pad (figure 6) [claim 3], wherein the ring-shaped pad is a closed ring-shaped pad (figure 6) [claim 4], wherein the via apparatus provided on the circuit board body comprises a first via apparatus (V1) and a second via apparatus (V2); the first via apparatus comprises a first via (VA), a first via pad (R1) surrounding the first via and separately provided from the first via, and a first electrical conductor (R2) electrically connecting the first via pad with the first via (as shown in figure 6); and the second via apparatus comprises a second via, a second via pad surrounding the second via and separately provided from the second via, and a second electrical conductor electrically connecting the second via pad with the second via (similar to the structure shown in figure 6) [claim 5], wherein the circuit board body is further provided with a first signal wire (RT1) connected to the first via pad and a second signal wire (Rx2) connected to the second via pad, a shortest distance of a current passing through the first via pad to the first electrical conductor and then to the first via is a first distance, and a shortest distance of a current passing through the second via pad to the second electrical conductor and then to the second via is a second distance [claim 6], wherein the first signal wire and the second signal wire are wired using non-serpentine wiring [claim 9], wherein the via is a circular via (figure 6) [claim 10].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazeki.
	Imazeki discloses the claimed invention as described above with respect to claim 6, except Imazeki does not specifically state that a length of the first signal wire is greater than a length of the second signal wire, and the first distance is smaller than the second distance [claim 7] nor that a length of the first signal wire is equal to a length of the second signal wire, and the first distance is equal to the second distance [claim 8]. However, such a modification would be a mere change in size of the wire lengths and such a change in size has been held to be within the skill of the ordinary artisan (MPEP 2144). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide the claimed wire lengths in the invention of Imazeki. The motivation for doing so would have been to fit the size constraints of the display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847